Citation Nr: 0119362	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  94-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1991 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a back 
condition with claimed right leg numbness and feet numbness.  
In January 1996, the Board remanded this matter to the RO for 
further evidentiary development.  In April 1999, the 
veteran's representative notified the RO that the veteran had 
moved to Virginia and requested that her claims folder be 
transferred to the Roanoke, Virginia RO.  The record reflects 
that, in May 1999, the veteran's claims folder was 
transferred to the Roanoke RO.  The Board remanded this 
matter again in January 2000.


FINDINGS OF FACT

1.  The appellant's low back disability clearly and 
unmistakable existed prior to her entry into active service.

2.  The appellant's underlying low back disability did not 
undergo a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's low back disability clearly and 
unmistakably existed prior to service; accordingly, the 
presumption of soundness on entry into service is rebutted.  
38 C.F.R. § 3.304(b) (2000).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 
3.304, 3.306 (2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This change in the 
law is applicable to the claim on appeal.  VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), multiple 
Supplemental Statements of the Case (SSOC) and two Board 
remand orders, the appellant and her representative have been 
given notice of the information, medical evidence and/or lay 
evidence necessary to substantiate her claim.  She has 
provided lay descriptions of her low back symptoms prior to, 
during and after service as well as her pre-service and post-
service private clinical records.  She and her representative 
have also provided legal argument in support of her 
contentions.  The RO has provided her two VA examinations in 
an effort to substantiate her claim.  

Pursuant to two separate Board remand orders, the RO has 
attempted to schedule the appellant for further VA 
examination, but she failed to appear for her scheduled 
examinations.  Her last notice was returned as undeliverable.  
She has failed in her duty to inform the RO or her 
representative of her current residence, see Hyson v. Brown, 
8 Vet. App. 262 (1993), and any further attempt to schedule 
her for VA examination would be futile.  The Board's January 
2000 remand order specifically advised her of the 
consequences for failing to report for VA examination.  
38 C.F.R. § 3.655(b) (2000) (VA shall rate an original 
compensation claim based on the evidence of record when a 
claimant fails to report for VA examination without good 
cause).  As such, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim.  

The appellant contends that she incurred or aggravated a low 
back disability during her short period of active duty 
service.  On appeal, she denies a history of low back pain 
and/or disability prior to her entrance in service in 
February 1991.  In this respect, she notes that her private 
clinical records and induction examination are silent as to 
the existence of a low back condition upon her entrance into 
service.  She argues that she first manifested symptoms of 
low back pain with right lower extremity numbness in service 
with continuity of symptomatology thereafter.  

The appellant's private clinical records from Plattsburgh 
Chiropractic reveal that she was treated for bilateral upper 
thoracic neuritis with cervico-occipital neuropathy for a 
two-year period prior to her entrance into service.  These 
records do not reference any complaint or treatment for lower 
back pain.

The appellant's December 1990 enlistment examination revealed 
her denial of "recurrent back pain" with a normal clinical 
evaluation of her "spine, other musculoskeletal" system.  
She was first seen on February 4, 1991 with complaint of a 
constant, dull pain that started in her neck and radiated 
through both shoulders to the low back.  Her pain started as 
very minor while doing push-ups but became worse during 
physical fitness.  It became sharp when walking or bending.  
She reported a "hx (history) of back trouble since ... 20 
y\o" with chiropractic treatment.  Her physical examination 
was significant for tenderness to palpation of the back of 
the neck with pain on movement that radiated from her neck to 
back.  She was given an assessment of "acute back pain - 
muscle strain" and prescribed Motrin, heat treatment and 
rest.  

On February 11, 1991, the appellant was admitted for 10 days 
of ward treatment due to complaint of a progressive worsening 
of symptoms.  She reiterated her pre-service history of back 
problems with chiropractic treatment.  Her physical 
examination was significant for an antalgic gait and muscle 
spasm of the lower paraspinal and thoracic areas.  Her x-ray 
examination revealed spina bifida of L-5.  She was diagnosed 
with a lower back strain that was treated with Motrin, daily 
heat treatment and rest.  She was readmitted to the ward on 
February 21, 1991 due to continued complaint of low back 
pain.  At that time, she attributed the onset of her symptoms 
to marching with her sea bag.  She admitted that she "really 
[didn't] want to be in the USCG."  Her examination was 
difficult to perform due to pain with movement and she was 
given an assessment of lumbar strain.  

The appellant's March 1991 Medical Board Report reflects her 
admission of a pre-service history of mild, but not 
disabling, recurrent back pain.  It was noted that her spina 
bifida occulta defect of the L-5 vertebra was normally not 
disqualifying unless symptomatic.  It was also noted that her 
back was subject to becoming easily stressed due to her poor 
physical conditioning.  The medical examiners described her 
complaint and symptoms as "acute" and resolving prior to 
her re-admission to the ward.  Since she was asymptomatic 
following her ward discharge on February 21, 1991, she was 
given a chance or trial of retraining.  However, she returned 
within 4 hours complaining of back pain and an inability to 
complete training despite the fact that she had not attempted 
any physical training and exercises.  At that time, her 
examination was significant only for subjective tenderness to 
palpation.  She was given diagnoses of symptomatic spina 
bifida occulta of L-5 and weak or painful back that did not 
meet the minimum standards for enlistment and retention.  It 
was determined that her conditions existed prior to service 
and, although mildly aggravated by a short period of military 
service, had not caused a physical disability due to her 
period of service.  Her discharge cover sheet noted a primary 
diagnosis of symptomatic low back pain.

Post-service, the appellant's private clinical records reveal 
her treatment for complaint of low back and leg pain which 
she attributed to an in-service accident.  She was given 
assessments of lumbosacral (L-S) strain/sprain and chronic 
low back pain which were treated with Anaprox and Flexeril.  
Her January 1993 VA examination reflected her complaint of 
low back and right lower extremity pain which had not 
improved with chiropractic treatment involving alignments and 
ultrasound therapy.  If anything, her symptoms had worsened.  
At that time, her physical examination of the back was 
significant for tenderness in the coccyx area, right greater 
than left, with back extension limited to 10 degrees because 
of pain in the sacrococcygeal area.  Palpation of the right 
iliac crest elicited lateral and anterior radiating pain from 
the right anterior thigh down to the right ankle.  Palpation 
of the coccyx revealed pain to the right anterior thigh.  
There was also pain with forced flexion and extension of the 
quadriceps and hamstrings as well as forced abduction and 
adduction of the right lower extremity.  Her x-ray 
examination of the lumbar spine was "essentially negative."  
She was given a diagnosis of coccygeal pain radiating to the 
right lower extremity, not following a sciatic distribution, 
with partially limited function of the right lower extremity 
secondary to the pain on the right anterior thigh radiating 
to the right ankle.

In July 1996, the appellant was afforded VA spine and spinal 
cord examinations with benefit of review of her claims 
folder.  Her current complaint included lower back pain with 
occasional numbness of the right upper thigh area.  On 
physical examination, she was capable of 95 degrees of 
forward flexion, 30 degrees of right lateral flexion, 35 
degrees of left lateral flexion and 30 degrees of rotation 
bilaterally.  Her backward extension was limited to 20 
degrees because of lumbosacral area tenderness.  She 
complained of pain at 85 degrees of straight leg raising and 
had 90 degrees of left straight leg raising without any 
tenderness.  There was no objective evidence of pain on 
motion or paravertebral muscle spasm of the lumbosacral 
spine.  Her sensory examination was significant for 
diminished pinprick and touch sensation of the anterior 
aspect of the right thigh.  She was given an initial 
diagnosis of chronic lower back pain with numbness of the 
anterior aspect of the right thigh.  Her x-ray examination 
returned as showing a spondylolysis at L5-S1 with a very 
slight scoliosis convex to the left.  No spondylolisthesis 
was noted.  In an addendum, the examiner opined as follows:

"The veteran's [claims folder] and the 
medical chart have been reviewed and the 
veteran had an orthopedic examination to 
determine her lower back symptoms.  The 
etiology of the lower back disorder and the 
pain is secondary to spondylosis of the L5 
and S1.  Upon review of the chart, there is 
no documentation of history of injury of the 
lower back, though the patient says that she 
had a history of an injury of the lower back 
during Coast Guard training in 1991.  The 
veteran's lower back pain is secondary to 
spina bifida which is unmasked during her 
Coast Guard training, carrying a heavy sack 
and it is unlikely attributable to or any 
chronic worsening by the service.

In conclusion, it is my opinion that the 
veteran's back pain is not likely caused or 
attributable or chronically worsened by the 
service.  X-ray of her lumbosacral spine 
shows spondylosis at the L5-S1 on the left 
side."

The veteran's subsequent private clinical records include 
findings of bilateral lower lumbar paraspinal myospasms.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Where a pre-service disability increases 
in severity during active service, a presumption arises that 
the disability was aggravated during service.  38 C.F.R. 
§ 3.306(a) (2000).  Clear and unmistakable evidence is 
required to rebut this presumption.  38 C.F.R. § 3.306(b) 
(2000).  However, where a disability merely undergoes a 
temporary worsening of symptoms and not a permanent increase 
in the actual disability, the aggravation may not be 
conceded.  Id., see also Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991) (temporary or intermittent flare-ups during 
service of a pre-existing disease or disability is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.")

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2000).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).

Based upon the above, the Board first finds that the evidence 
of record clearly and unmistakably demonstrates that the 
appellant entered service in February 1991 with a low back 
disability.  A spina bifida occulta defect of the L-5 
vertebra has been identified and this finding is supported by 
military and VA medical opinions which reviewed her x-ray 
findings obtained shortly after her admission to active 
service.  See Miller, 11 Vet. App. 345, 348 (1998).  There is 
no medical evidence to the contrary.  The fact that her low 
back abnormality was asymptomatic prior to her entrance into 
service is of no consequence to the actual existence of such 
condition.  See generally Godfrey v. Brown, 7 Vet. App. 398, 
400-01 (1995), citing WEBSTER'S MEDICAL DESK DICTIONARY 667, 
422 (1986) (Spina bifida is defined as "a congenital cleft of 
the vertebral column with hernial protrusion of the 
meninges"). 

The Board next finds that the appellant's low back disability 
did not undergo a permanent increase in severity during 
service.  Again, military and VA medical opinions, grounded 
upon contemporaneous x-ray findings, support this finding.  
Her statements and medical opinion of record do establish 
that her spina bifida occulta defect of the L-5 vertebra may 
have been symptomatic or "unmasked" during her brief period 
of service.  Nonetheless, the military and VA opinion of 
record establish that this unmasking was indicative of a 
temporary worsening of symptoms without a worsening of her 
underlying pre-existing disability.  See Hunt, 1 Vet. App. 
292, 296 (1991).  In essence, she did not incur any 
additional disability or superimposed injury in service.  
There is no competent evidence suggesting otherwise.  In this 
regard, it is noted that the record does reflect differing 
diagnoses concerning the low back disability and a number of 
attempts have been made to resolve the conflict.  
Unfortunately, the veteran did not report for the examination 
which had been requested to resolve the matter.  Therefore, 
the Board must rely on the best evidence available, which, in 
this case, is the report of the examination done in July 
1996.  The examiner at that time had the opportunity to 
review the entire record and essentially concluded that the 
pre-service low back disability did not get chronically worse 
during service.  This medical opinion is the best evidence 
available and, clearly favors a denial of the claim.

In so concluding, the Board has accepted the appellant's 
statements of record as competent to speak to observable 
symptoms and facts prior to, during and following her 
discharge from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, there is no showing that she 
possesses the expertise required to speak to medical 
diagnosis and etiology.  Id.  Her statements describing 
increased symptoms in service cannot competently address 
whether an underlying lower back disorder worsened in service 
without supporting medical evidence to that effect.  McIntosh 
v. Brown, 4 Vet. App. 553 (1993).  See also 
Sanden v. Derwinski, 2 Vet. App. 97 (1992) (a competent 
medical basis must be identified in arriving at a conclusion 
contrary to one expressed by a trained medical professional).  
As such, the Board finds that the preponderance of the 
evidence establishes that the veteran's lower back disability 
existed prior to service and was not aggravated therein.  
There is no doubt of material fact to be resolved in her 
favor.  Therefore, the claim for service connection for a 
lower back condition must be denied


ORDER

The claim for service connection for a lower back disability 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

